Citation Nr: 0518133	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier that June 2, 
1998, for the 20 percent evaluation for cervical spine.

2.  Entitlement to an effective date earlier than June 2, 
1998 for the 10 percent evaluation for thoracic spine muscle 
strain.

3.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine degenerative disk disease with muscle strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
thoracic spine muscle strain.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriatic 
arthritis.


REPRESENTATION

Appellant represented by:	J. P. DePlois, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1970 to October 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at Board hearings in June 1997, 
March 2004, and April 2005.

The issues of entitlement to higher evaluations for cervical 
spine degenerative disk disease with muscle strain and 
thoracic spine muscle strain, as well as the issues of 
whether new and material evidence has been submitted to 
reopen the claims for service connection for an acquired 
psychiatric disorder, psoriasis, and psoriatic arthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In May 1992, the RO granted service connection for 
cervical spine disability and assigned a 10 percent 
disability evaluation and granted service connection for 
thoracic spine disability and awarded a noncompensable 
rating.  The veteran did not appeal, and this decision became 
final.

2.  On August 17, 1992 the RO received a written statement 
from the veteran requesting an increased evaluation for his 
service-connected cervical and thoracic spine disabilities.  
The RO subsequently granted an increased rating for the 
cervical spine disability to 20 percent, and the thoracic 
spine disability to 10 percent.  Both ratings were effective 
June 2, 1998, the date it was factually ascertainable from 
the evidence of record that there was an increase in severity 
of the veteran's service-connected disabilities.  

3.  There is no communication from the veteran or his 
representative prior to August 17, 1992 that constitutes an 
informal claim.

4.  It is not factually ascertainable that the veteran's 
cervical and thoracic disabilities increased in severity on 
any date within the year preceding the August 1992 claim for 
increased rating.

5.  It is not factually ascertainable that the veteran's 
cervical and thoracic disabilities increased in severity on 
any date subsequent to the August 1992 claim and prior to the 
June 2, 1998 current effective date.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 2, 1998 
for the assignment of a 20 percent rating for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for an effective date prior to June 2, 1998 
for the assignment of a 10 percent rating for thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in May 2002.  Although the May 2002 
VCAA letter addressed the matter of entitlement to assignment 
of a higher disability rating, since the issue in this case 
(entitlement to an earlier effective date for the assignment 
of a higher disability rating) is a downstream issue from 
that of assignment of a higher disability rating, another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2002 RO letter, as well as the February 
2003 statement of the case and the July 2003 supplemental 
statement of the case (SSOC), the RO informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the May 2002 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The Board 
finds that these documents, when taken together, fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

It is noted that the original rating decision on appeal was 
in February 1994 and the RO furnished VCAA notice to the 
veteran in May 2002.  Therefore, the veteran did not receive 
a VCAA notice prior to the initial rating decision.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Moreover, neither the veteran or his representative has 
alleged any prejudice with respect to the timing of the VCAA 
notification, nor has any been shown.  Mayfield v. Nicholson, 
No. 02-1077, U.S. Vet. App. (April 14, 2005).

VCAA also requires that VA assist the veteran in obtaining 
the evidence necessary to substantiate a claim, including 
obtaining medical records identified by the appellant.  The 
record includes service medical records, private medical 
records, and VA medical records.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  The 
veteran has been afforded several VA examinations, and the 
Board finds that the record as it stands contains adequate 
medical evidence to adjudicate the claim.  Thus, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues of 
entitlement to earlier effective dates for the assigned 
ratings for cervical and thoracic spine disabilities are now 
ready to be considered on the merits.

Analysis

The veteran seeks entitlement to an effective date prior to 
June 2, 1998 for of a 20 percent disability rating for 
cervical spine degenerative disk disease with muscle strain, 
and a 10 percent disability rating for thoracic spine muscle 
strain.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

In a May 1992 rating decision, the RO assigned a 10 percent 
rating for the veteran's cervical spine disability, effective 
March 20, 1987.  The rating decision also assigned a 0 
percent rating for the thoracic spine disability, effective 
March 20, 1987.  The veteran did not appeal that decision, 
and it is final.  38 U.S.C.A. § 7105.  The effective dates 
for the increases in the ratings must therefore be determined 
in relation to a later claim.

Such claim for an increased rating for the cervical and 
thoracic spine disabilities was received by the RO in August 
1992, and the RO, by way of a February 2001 rating decision, 
increased the rating from 10 percent to 20 percent for the 
cervical disability and from 0 percent to 10 percent for the 
thoracic disability as of June 2, 1998, the date the medical 
evidence of record showed an increase in severity of the 
veteran's service-connected cervical and thoracic spine 
disabilities.

As noted above, if the effective date assigned for an 
increased rating is the date of the application for the 
increase, the law will allow for an earlier effective date if 
it is factually ascertainable that an increase in severity of 
the service-connected disability occurred within the year 
previous to the application.  In the case at hand, the 
application was received by the RO on August 17, 1992.  There 
is no medical evidence of record that applies to the time 
period from August 17, 1991 to August 17, 1992.  Thus, it is 
not factually ascertainable from the evidence of record that 
an increased rating was warranted for the veteran's service-
connected cervical and thoracic spinal disabilities within 
the one-year period prior to his application for an increased 
rating.

The Board must now determine if the evidence of record shows 
that increased ratings were warranted for the veteran's 
service-connected cervical and thoracic spinal disabilities 
at any time between the date of the August 17, 1992 
application and the current June 2, 1998 effective date of 
the increased rating.  

The only pertinent medical evidence of record during the 
relevant period in question is an August 28, 1992 VA 
examination report.  The report shows that the veteran's neck 
revealed a normal position of the head with normal backward 
extension and forward flexion.  There was mild to moderate 
limitation in bilateral lateral rotation and flexion.  The 
veteran's gait and posture were normal.  Forward flexion of 
the back was slightly limited; however, backward extension, 
bilateral rotation and flexion were normal, but the motions 
did produce mild pain.  Straight leg raising was negative and 
there was tenderness only over the C6-C7 area.

A 20 percent rating for cervical spine disability and a 10 
percent rating for thoracic spine disability are warranted 
only when there is moderate limitation of motion of the 
affected part.  The medical evidence of record for this time 
period August 1992 to June 1998 shows that the veteran's 
cervical spine had only mild to moderate limitation of 
bilateral rotation and flexion, with no limitation of 
backward extension and forward flexion.  Additionally, the 
medical evidence shows only slight limitation of forward 
flexion of the veteran's back with no other limitation of 
motion.  The Board finds that the medical evidence of record 
shows only mild limitation of motion of the veteran's 
cervical and thoracic spine from August 1992 to June 1, 1998.  
As such, the record does not support an effective date 
earlier than June 2, 1998 for the veteran's increased ratings 
for cervical and thoracic spine disabilities.

In sum, the Board finds that the May 1992 rating action is 
final and that there is no correspondence in the record 
between May 1992 and August 1992 that could be construed as 
an informal claim for an increase in benefits.  Additionally, 
the Board finds that there is no medical evidence within the 
one year prior to August 1992 that factually supports 
entitlement to the increased ratings of 20 percent for the 
cervical spine disability and 10 percent for the thoracic 
spine disability and there is no medical evidence for the 
period from August 1992 to June 1, 1998 that factually 
supports entitlement to the increased ratings of 20 percent 
for the cervical spine disability and 10 percent for the 
thoracic spine disability.

As a preponderance of the evidence is against the claim for 
an earlier effective date for the increased ratings for the 
veteran's thoracic and cervical disabilities, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to an effective date earlier that June 2, 1998 
for a 20 percent rating for a cervical spine disability is 
denied.

Entitlement to an effective date earlier that June 2, 1998 
for a 10 percent rating for a thoracic spine disability is 
not warranted. 

 
REMAND

The testified at his March 2004 and April 2005 Board hearings 
that he had filed a worker's compensation claim in relation 
to his employment with the National Guard and that those 
records were relevant to his new and material evidence claims 
for psychiatric, psoriasis, and psoriatic arthritis 
disabilities.  The Board finds that, in order to fulfill its 
duty to assist to the veteran, the VA must attempt to obtain 
these records.

Additionally, the Board notes that, during the pendency of 
the veteran's appeal, VA promulgated new regulations for the 
evaluation of disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based primarily on limitation or loss of motion.  The veteran 
and his representative have not been notified of the change 
in regulations and the RO has not adjudicated the spinal 
claims under the revised regulations.  The Board finds that 
the issues of an increased rating for cervical and thoracic 
spinal disabilities must be remanded for notice of the 
revised rating criteria and readjudication.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request the information necessary to 
obtain the records related to the 
veteran's worker's compensation claim 
from his employment with the National 
Guard.  The RO should then attempt to 
obtain these records.

2.	The RO should notify the veteran of 
the changes in 
the regulations pertaining to rating 
spinal disabilities.  

3.  If the medical evidence of record is 
insufficient to adjudicate the spine 
disabilities under the new rating 
criteria, the RO should arrange for an 
orthopedic examination.  The claims file 
must be made available to the examiner in 
conjunction with the examination.

3.  The RO should then review the record 
and determine if the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


